Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-14, 17-19, and 21-23 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, JR. et al. (US Patent Application Publication 2018/0282201), herein after referred to as Hancock, JR., in view of Wang et al. (US Patent Application Publication 2009/0257207), herein after referred to as Wang, and further in view of Addleman et al. (US Patent Application Publication 2017/0058130), herein after referred to as Addleman.
Regarding independent claim 1, Hancock, JR. discloses an electronic device (abstract and figure 4A reference electronic device 400) comprising: 
a housing member at least partially defining an internal volume of the electronic device (figure 4A and paragraph [0091] describes the electronic device 400 comprising a housing 402 with electrical components that are inside the housing; the housing is defined by a front 404, back 406, and sides 408; wherein the front surface of the housing comprises a cover substrate 412 which includes the glass articles of the prior art invention such as figure 1A); 
a display at least partially within the internal volume (figure 4A and paragraph [0091] reference display 410 described to be covered by cover glass/substrate 412 thereby describing the display to be within the defined housing); 
a touch sensor [ ] (paragraphs [0003] and [0059] describes the glass of the prior art invention (such as figure 1A) to be utilized for touch screens); and 
a glass cover positioned over the display, coupled to the housing member (Figure 4A and paragraph [0091] describes the electronic device 400 comprising a housing 402 with electrical components that are inside the housing; the housing is defined by a front 404, back 406, and sides 408; wherein the front surface of the housing comprises a cover substrate 412. Paragraph [0091] further describes the glass articles 100a (figure 1A) is incorporated and shown in figure 4A.), and defining: 
a first set of micro-scale features formed on the glass cover, the first set of micro-scale features comprising protrusions having an average height [ ] (Figure 1A reference easy to clean coating ETC 90 comprising an average feature size 36a disposed on the surface of the glass article 100a. Paragraph [0057] describes the average feature size 36a as a peak to peak distance measured on a micron scale thereby describing the peak features as micro scale features. Figure 1A depicts the peaks having an average height. Further, paragraph [0082] describes the ETC 90 with amphiphobicity/hydrophobicity minimizing wetting of the surface by water and/or oils.); and 
[ ].
Hancock, JR. does not specifically disclose a touch sensor at least partially within the internal volume, the first set of micro-scale features comprising 
Wang discloses a touch sensor at least partially within the internal volume (figure 6 reference touch sensor 64 disposed within the internal volume defined by the housing 12 and cover glass 62).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hancock, JR.’s electrical components within the housing (paragraph [0091]) to include the known technique of touch sensors yielding the predictable results of performing the touch function while being protected/covered by the glass as disclosed by Wang (paragraph [0086]).
Addleman discloses a hydrophobic coating 100 (abstract and figure 1) comprising: 
a first set of micro-scale features formed on the glass cover (Figure 1 reference substrate 2 described in paragraph [0036] as glass. Figures 2A, 3A, 4, 5A, 6B, 8B and 9A reference protruding (mounded) surface features 12 of the hydrophobic coating 100. The coating 100 comprising features 12 is formed on substrate 2.), the first set of micro-scale features comprising protrusions having an average height from about 500nm to about 2 microns (Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width of the surface feature 12 may be in between 1 to 15 micrometers. It is noted a micrometer is also known as a micron.); and
a second set of nano-scale features formed on the first set of micro-scale features (Figures 2C, 3C, 4, 5B, 6C and 8C reference nanoparticles 6 described in paragraph [0065] as particles, paragraph [0088] as nanoparticles, and paragraph [0096] as nano-textured surface features 6. Paragraph [0065] further describes the particles 6 are atop of the mounded features 12 at the surface of the coating providing the surface with a nanotexture.), the second set of nano-scale features comprising recesses having an average depth from about 5nm to about 100nm (Figure 5B reference depiction of recesses/interstitial spaces 26 between [peaks] of the nano-textured surface 6 as described in paragraph [0108]. Figure 5B reference nano-textured surface 6 and paragraph [0096] respectively depict and describe the height and diameter/width of the nano-texture surface 6 to be between 20 to 40 nm. It is noted the recess depth and peak height are inversely related such that the recess depth is equal in absolute value to the peak height.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hancock, JR.’s ETC 90 hydrophobic coating with the known technique of a first and second set of features (comprising details as described above) yielding the predictable results of preventing wetting of the underlying surface when the surface is exposed ot flowing liquids, water, other media, pressure, or centripetal forces as disclosed by Addleman (paragraph [0076]).
Regarding claim 2, Hancock, JR. discloses the electronic device of claim 1, wherein: the first set of micro-scale features is configured to provide an anti-glare property to the glass cover (paragraph [0057] specifically describes the textured glass comprising features of peaks and valleys are configured to reduce the level of glare); and the second set of nano-scale features is configured to provide an anti-reflective property to the glass cover (paragraphs [0059]-[0060] describes "sparkle" or the ability of the LCD pixel to emit light through the glass comprising the nano-scale feature such that the "sparkle" effect (an aspect of reflectance of light through the glass) is reduced).  
claim 3, Hancock, JR. discloses the electronic device of claim 2, wherein the glass cover has a transmittance greater than 80% over the visible spectrum of light (figure 10A and paragraph [0077] describes wherein the glass is manufactured to produce haze/transmittance of light from a scale of 0-100%).
Regarding claim 4, Hancock, JR. discloses the electronic device of claim 1, wherein: the glass cover defines a transparent region positioned over the display; the display comprises pixels having a pixel size; and each of the micro-scale features of the first set of micro-scale features has a width less than the pixel size (paragraphs [0060]-[0062] describes to determine boundaries and size of a display pixel in which the scale of the micro-feature 36a and the roughness of the surface/nan-scale feature are adjusted to a size less than the determined pixel size and boundaries to acquire sparkle of 2% or less).
Regarding claim 5, Hancock, JR. and Addleman discloses the electronic device of claim 1, wherein: each protrusion of the first set of micro-scale features defines a base, a peak (Hancock, JR.: paragraph [0057] describes that the (micro-scale) feature has a peak and a valley. Addleman: figure 5A reference micro-scale features 12 identifying peaks with a base surrounding and defining valleys therebetween.), and an inclined surface from the base to the peak (Hancock, JR./Addleman: figure 1A/5A depicts inclined surface of peak and valley feature designated by reference numeral 36a/18); and the inclined surface has a roughness defined by the second set of nano-scale features (Addleman: Paragraph [0065] further describes the particles 6 are atop of the mounded features 12 at the surface of the coating providing the surface with a nanotexture).   
Regarding claim 6, Addleman discloses the electronic device of claim 5, wherein the inclined surface defines an internal taper angle from about 90 Table 1 described in paragraph [0102] compares properties of hydrophobic coatings of the present invention to varius conventional coatings known in the art along with their respective water contact angle in degrees. Table 1 depicts the various materials  with a range of angles from 39-163 degrees including for example polydimethylsiloxane PDMS polymer with a water contact angle of 112 degrees.).
Regarding claim 21, Hancock, JR. discloses the electronic device of claim 1, further comprising a hydrophobic coating on at least a portion of the set of protrusions and the set of recesses (figure 1A reference ETC coating 90 disposed over all features as the topmost layer described in paragraph [0082] to be amphiphobic substance comprising hydrophobicity).

4.		Claims 7-14, 17-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, JR. in view of Addleman.
Regarding independent claim 7, Hancock, JR. discloses an electronic device (abstract and figure 4A reference electronic device 400) comprising: 
a housing member (figure 4A and paragraph [0091] describes the electronic device 400 comprising a housing 402 with electrical components that are inside the housing; the housing is defined by a front 404, back 406, and sides 408); 
a glass member coupled to the housing member and comprising a textured region (figure 4A and paragraph [0091] describes wherein the front surface of the housing comprises a cover substrate 412 which includes the glass articles of the prior art invention such as figure 1A; figure 1A and paragraph [0057] described the glass article 100a to comprise textured region 30a), the textured region defining: 
figure 1A reference any surface under peak features, measured via average feature size 36a, such as compressive stress region layer 50, porous leached layer 40a, and/or bottom primary surface 14 of housing); 
a set of protrusions extending outwardly from the substrate surface, each protrusion of the set of protrusions having a protrusion width greater than or equal to about 750 nm and less than about 10 microns (Figure 1A reference average feature 36a peaks of the easy to clean coating 90 formed on the upper surface of glass 100a. Paragraph [0057] describes that the feature has a peak and a valley (defining a protrusion as depicted in figure 1A), feature size 36a is described to regard an average size of 0.1-10 microns; please note that the protrusion width is defined between the lowest points of the valleys surrounding the peak/protrusion, therefore, given the average size between peaks also defines the average peak widths. Further, paragraph [0082] describes the ETC 90 with amphiphobicity/hydrophobicity minimizing wetting of the surface by water and/or oils.); and 
 [ ]; and
a display coupled to the glass member and configured to display graphical outputs that are visible through the textured region of the glass member (figure 4A and paragraph [0091] reference display 410 described to be covered by cover glass/substrate 412 thereby describing the display to be within the defined housing; figure 10A and paragraph [0077] describes wherein the glass is manufactured to produce haze/transmittance of light from a scale of 0-100%).  
Hancock, JR. does not specifically disclose a set of recesses distributed over the set of protrusions and the substrate surface, each recess of the set of recesses having a recess width from about 5 nm to about 200 nm.
Addleman discloses a hydrophobic coating 100 (abstract and figure 1) comprising: 
Figure 1 reference substrate 2 described in paragraph [0036] as glass. Figures 2A, 3A, 4, 5A, 6B, 8B and 9A reference protruding (mounded) surface features 12 of the hydrophobic coating 100. The coating 100 comprising features 12 is formed on substrate 2.), each protrusion of the set of protrusions having a protrusion width greater than or equal to about 750 nm and less than about 10 microns (Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width of the surface feature 12 may be in between 1 to 15 micrometers. It is noted a micrometer is also known as a micron.); and
a set of recesses distributed over the set of protrusions and the substrate surface (Figures 2C, 3C, 4, 5B, 6C and 8C reference nanoparticles 6 described in paragraph [0065] as particles, paragraph [0088] as nanoparticles, and paragraph [0096] as nano-textured surface features 6. Paragraph [0065] further describes the particles 6 are atop of the mounded features 12 at the surface of the coating providing the surface with a nanotexture.), each recess of the set of recesses having a recess width from about 5 nm to about 200 nm (Figure 5B reference depiction of recesses/interstitial spaces 26 between [peaks] of the nano-textured surface 6 as described in paragraph [0108]. Figure 5B reference nano-textured surface 6 and paragraph [0096] respectively depict and describe the height and diameter/width of the nano-texture surface 6 to be between 20 to 40 nm. It is noted the recess depth and peak height are inversely related such that the recess depth is equal in absolute value to the peak height.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hancock, JR.’s ETC 90 hydrophobic coating with the known technique of a first and second set of features (comprising details as described above) yielding the predictable results of preventing wetting of the underlying surface when the surface is exposed ot paragraph [0076]).
Regarding claim 8, Hancock, JR. discloses the electronic device of claim 7, wherein the set of protrusions is configured to prevent a user's finger from contacting the substrate surface (figure 1A reference average feature size 36a of the peak feature is described in paragraph [0057] to be between 0.1-10 microns (substantially smaller than a finger width); the claimed range being the configuration to provide the “means for” language of preventing a user’s finger from contacting the substrate surface wherein the peak features would stop a finger from contacting underneath surface/valley of the peaks due to the small distance between peaks).  
Regarding claim 9, Hancock, JR. and Addleman discloses the electronic device of claim 7, wherein: at least two adjacent protrusions of the set of protrusions are set apart from one another along the substrate surface (Hancock, JR.: figure 1A reference valley separating and defining peaks 36A as described in paragraph [0057]. Addleman: figure 5A reference interstitial spaces 18 between peaks of protrusion features 12.); and an average spacing of the at least two adjacent protrusions of the set of protrusions is from about 1 micron to about 20 microns (Hancock, JR.: paragraph [0057] describes that the (micro-scale) feature has a peak and a valley (defining a protrusion as depicted in figure 1A), feature size 36a is described to regard an average size of 0.1-10 microns. Addleman: paragraph [0056] describes space 18 between peaks 12 may be of a size up to 250 micrometers.).  
Regarding claim 10, Addleman discloses the electronic device of claim 7, wherein each recess of the set of recesses has a recess depth from about 5 nm to about 200 nm (paragraph [0096] respectively depict and describe the height and diameter/width of the nano-texture surface 6 to be between 20 to 40 nm).  
claim 11, Hancock, JR. discloses the electronic device of claim 7, further comprising an oleophobic coating on at least a portion of the set of protrusions and the set of recesses (figure 1A reference coating 90 on set of protrusions and recesses described in paragraph [0082] as oleophobic).  
Regarding claim 12, Hancock, JR. discloses the electronic device of claim 7, wherein the glass member is formed of a single glass material (figure 1B depicts the embodiment of protrusions and recesses (roughness 38b) formed of a single glass material 50 for glass substrate 10).  
Regarding claim 13, Hancock, JR. discloses the electronic device of claim 7, wherein: the glass member comprises a first glass material and a second glass material different from the first glass material; and the second glass material defines the set of protrusions and the set of recesses (figure 1A depicts the embodiment of protrusions and recesses (roughness 38b) formed of a single glass material 40a which is stacked on a different material 50 for glass substrate 10).  
Regarding independent claim 14, Hancock, JR. discloses a mobile phone (figure 4A reference electronic device 400 comprising cover substrate 412 described in paragraph [0091] to be a glass article for a mobile phone) comprising: 
a display (figure 4A reference display 410); and 
an enclosure at least partially surrounding the display, having an exterior surface, and comprising a glass member defining along the exterior surface (figure 4A and paragraph [0091] describes the electronic device 400 comprising a housing 402 with electrical components that are inside the housing; the housing is defined by a front 404, back 406, and sides 408; wherein the front surface of the housing comprises a cover substrate 412 which includes the glass articles of the prior art invention such as figure 1A; paragraph [0091] reference display 410 described to be covered by cover glass/substrate 412 thereby describing the display to be within the defined housing):
a set of micro-scale protrusions extending from a substrate surface of the glass member (figure 1A reference average feature 36a of the porous leached layer 40a (a first set of features or micro-scale features formed on the upper surface of glass 100a), paragraph [0057] describes that the (micro-scale) feature has a peak and a valley, feature size 36a is described to regard an average size of 0.1-10 microns), each micro-scale protrusion of the set of micro-scale protrusions defining: 
a base having a width (paragraph [0057] describes that the (micro-scale) feature has a peak and a valley (defining a protrusion as depicted in figure 1A), feature size 36a is described to regard an average size of 0.1-10 microns; please note that the protrusion width is defined between the lowest points of the valleys surrounding the peak/protrusion, therefore, given the average size between peaks also defines the average peak widths); 
a peak having a height above the substrate surface (figure 1A reference height of peak above valleys between peaks; peak to peak distance is designated via 36a); and 
an inclined surface side extending from the base to the peak (figure 1A depicts inclined surface of peak and valley feature designated by reference numeral 36a); and 
[ ].
Hancock, JR. does not specifically disclose a nano-scale recesses distributed along the inclined surface of each micro-scale protrusion of the et of micro-scale protrusions.
Addleman discloses a hydrophobic coating 100 (abstract and figure 1) comprising: 
Figure 1 reference substrate 2 described in paragraph [0036] as glass. Figures 2A, 3A, 4, 5A, 6B, 8B and 9A reference protruding (mounded) surface features 12 of the hydrophobic coating 100. The coating 100 comprising features 12 is formed on substrate 2. Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width of the surface feature 12 may be in between 1 to 15 micrometers. It is noted a micrometer is also known as a micron.), each micro-scale protrusion of the set of micro-scale protrusions defining: 
a base having a width (Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width/base of the surface feature 12 may be in between 1 to 15 micrometers.); 
a peak having a height above the substrate surface (Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width of the surface feature 12 may be in between 1 to 15 micrometers.); and 
an inclined surface side extending from the base to the peak (Figure 5A reference inclines surface side from the base to the peak. Interstitial spaces 18 identifies spacing between two peaks 12 and their respective inclined surfaces.); and
a nano-scale recesses distributed along the inclined surface of each micro-scale protrusion of the set of micro-scale protrusions (Figures 2C, 3C, 4, 5B, 6C and 8C reference nanoparticles 6 described in paragraph [0065] as particles, paragraph [0088] as nanoparticles, and paragraph [0096] as nano-textured surface features 6. Paragraph [0065] further describes the particles 6 are atop of the mounded features 12 at the surface of the coating providing the surface with a nanotexture. Figure 5B reference depiction of recesses/interstitial spaces 26 between [peaks] of the nano-textured surface 6 as described in paragraph [0108]. Figure 5B reference nano-textured surface 6 and paragraph [0096] respectively depict and describe the height and diameter/width of the nano-texture surface 6 to be between 20 to 40 nm.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hancock, JR.’s ETC 90 hydrophobic coating with the known technique of a first and second set of features (comprising details as described above) yielding the predictable results of preventing wetting of the underlying surface when the surface is exposed ot flowing liquids, water, other media, pressure, or centripetal forces as disclosed by Addleman (paragraph [0076]).
Regarding claim 17, Addleman discloses the mobile phone of claim 14, wherein: each of the micro-scale protrusions of the set of micro-scale protrusions has a width from about 1 micron to about 10 microns (Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width of the surface feature 12 may be in between 1 to 15 micrometers.); and each of the nano-scale recesses has a width from about 5 nm to about 100 nm (Figure 5B reference nano-textured surface 6 and paragraph [0096] respectively depict and describe the height and diameter/width of the nano-texture surface 6 to be between 20 to 40 nm.).  
Regarding claim 18, Addleman discloses the mobile phone of claim 14, wherein an average height of the set of micro-scale protrusions is from about 500 nm to about 5 microns (Figure 5A and paragraph [0095] respectively depicts and describes the height and diameter/width of the surface feature 12 may be in between 1 to 15 micrometers.)
Regarding claim 19, Hancock, JR. and Addleman discloses the mobile phone of claim 14, wherein the inclined surface defines a convex shape (Hancock, JR./Addleman: figure 1A/5A reference inclined surfaces of the peak features which define a convex recess shape between peaks as designated by 36a/18).
Regarding claim 20, Addleman discloses the mobile phone of claim 14, wherein the inclined surface defines a stepped shape (Figure 5A depicts inclined side of protrusions 12 comprising stepped shape (not claimed to be equal sized steps) in the micro scale and figure 5B depicts the surface’s of the incline comprising smaller sized steps in the nano-scale.).
Regarding claim 22, Hancock, JR. discloses the electronic device of claim 7, wherein the textured region of the glass member has a transmittance greater than 70% over the visible spectrum of light (Paragraph [0077] describes transmission haze percentage which is inversely proportional to light transmittance such that materials with high light transmittance have low haze and visa versa. Paragraph [0077] describes the embodiment of figure 1A glass articles 100a can be fabricated with haze levels ranging from 0%-100% depending on application. 0% haze comprises a theoretical 100% light transmittance which is over 70%.).
Regarding claim 23, Hancock, JR. discloses the electronic device of claim 11, wherein the oleophobic coating comprises a fluorinated material (figure 1A reference ETC coating 90 disposed over all features as the topmost layer described in paragraph [0082] to be fluorine based comprising oleophobicity).

Response to Arguments
5.		Applicant’s arguments, filed 2/25/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of non-final.

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622